C. A. 4th Cir. Certiorari denied. Mr. Justice Brennan, Mr. Justice Stewart, and Mr. Justice Blackmun would grant certiorari, vacate judgment, and remand case for further proceedings in light of the memorandum of the Solicitor General, filed June 7, 1972, stating that the prejeopardy dismissal of the indictment was appeal-able, not to the Court of Appeals, but directly to this Court. See United States v. International Minerals & Chemical Corp., 402 U. S. 558 (1971), and United States v. Fabrizio, 385 U. S. 263 (1966).